DETAILED ACTION
Examination of Reissue Application
The present application, filed on December 4, 2019, is for a continuation reissue examination for United States Patent Number US RE47,816 E and also for a reissue examination of United States Patent Number US 9,236,394 B2, which was issued to Rhie.
 
Receipt Acknowledgement
Receipt is acknowledged of the Response/Amendment filed on May 13, 2021 (hereinafter “the Response”).  The Response was filed after a non-final rejection in the Office action mailed on February 16, 2019 (hereinafter “the last Office action”), wherein (i) the claim 30 was objected to because of claim writing formal matter (See the last Office action, page 3, lines 20-29) and (ii) the claim 22 and its dependent claims 23-32 were rejected under 35 U.S.C. § 112(b) as being indefinite in that they fail to point out what is included or excluded by the claim language due to using the omnibus type claim language.
The amendment in the Response makes the objected and/or rejected claims be allowable by appropriately correcting the objected claim 30 and by correcting the claim language recited in the claim 22 without raising a new issue and/or a new matter.
The original claims 1-21 have been canceled; and the claims 22-32 have been newly added since the instant reissue application was filed.  Currently, the claims 22-32 are subject to the examination of this reissue application.

Examiner’s Statement of Reasons for Allowance
Claims 22-32 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With respect to claims 22-32, the claim limitations of the claim 22 are deemed allowable over the prior art of record as the prior art fails to teach or suggest a first connection layer comprising polysilicon material separate from the substrate and connecting to an end portion of each vertical tube belonging to the first group of vertical pillars, such that the polysilicon material of each vertical tube belonging to the first group of vertical pillars directly connects to the polysilicon material of the first connection layer, the first connection layer being electrically connected to at least a body line comprising metal and a first via contacting the first connection layer, the body line and the first connection layer configured to be connected to a positive erase voltage during an erase operation.
The claims 23-32 are dependent claims of the claim 22. 


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571)272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/Christopher E. Lee/Primary Examiner, Art Unit 3992
Central Reexamination Unit


Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992